Title: From Benjamin Franklin to Richard Jackson, 16 January 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Jan. 16. 1764
I have just now receiv’d your Favour of Nov. 12. and hear the Packet is to return directly from New York, while I have scarce time to write a Line before the Post goes. The House have past a Bill to pay the other Colonies what was over-receiv’d by us; which Bill is now before the Governor. We have lately had horrid Rioting on our Frontiers. The Inhabitants came down armed into Lancaster County, and at two several times murdered 20 Innocent Indians, who had been settled on Conestogoe Mannor many Years, under the Protection of this Government. 140 converted Delawares, who refus’d to engage with their Nation in this War, and took Refuge in this Province, have been sent by the Governor into the Jerseys, he being apprehensive he should not be able to protect them from the Murderers who threatned them also. I hope, during your Session, to hear some true political News from you. The News papers only confound us. I am not much alarm’d about your Schemes of raising Money on us. You will take care for your own sakes not to lay greater Burthens on us than we can bear; for you cannot hurt us without hurting your selves. All our Profits center with you, and the more you take from us, the less we can lay out with you. I had lodg’d some Money with Mr. Sargent to pay for my Part of the Carolana Purchase, if we had made it; but begin to think it will come to nothing. I can now only add that I am, with sincerest Esteem and Respect, Dear Friend, Yours affectionately
B Franklin
 
Addressed: To / Richard Jackson Esqr / Member of Parliament for Weymouth / London / Free to N York / B Franklin
Endorsed: 16 Janry 1764 Benjn. Franklin Esqr
